Order entered July 14, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00190-CV

                        JOHN SCOGGINS, Appellant

                                       V.

                   WYATT HOLLIDAY, ET AL., Appellees

             On Appeal from the 160th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-19-10313

                                   ORDER

     Before the Court is appellant’s July 12, 2021 motion for an extension of time

to file his brief on the merits. We GRANT the motion and extend the time to

August 23, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE